            Case 1:20-cv-05584-LLS Document 9 Filed 07/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD F. DAVIS; REGINA C. DAVIS,
                            Plaintiffs,
                    -against-                                          20-CV-5584 (LLS)

CITIZENS BANK, N.A.; CITIZENS ONE                                   ORDER OF DISMISSAL
HOME LOANS,
                            Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiffs, who are proceeding pro se and in forma pauperis (IFP), filed this complaint

alleging that Defendants violated their rights. By order dated December 9, 2020, the Court

dismissed Plaintiffs’ action for failure to state a valid federal claim but granted Plaintiffs thirty

days’ leave to file an amended complaint. Plaintiffs filed an amended complaint on January 21,

2021, and the Court has reviewed it. The action is dismissed for the reasons set forth below.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-05584-LLS Document 9 Filed 07/26/21 Page 2 of 5




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        In their original pleading, Plaintiffs, a husband and wife who reside in New Windsor,

New York, alleged that Defendants “willfully (1) mismanage[d] mortgage contract, and

(2) violate[d] bankruptcy laws with malicious intent, and (3) violate[d] consumer credit

protection laws with malicious intent.” (ECF No. 3 at 8.) They alleged that Citizens Bank, N.A.,

the mortgage holder for their New Windsor, New York home, failed to pay the property taxes on

their home in February 2018, causing them to incur late fees and interest in the amount of

$1,086.15. Plaintiffs learned that, although Defendant was responsible for the delinquency, this

amount was deducted from Plaintiffs’ escrow account. Plaintiffs further asserted that

Defendants’ actions caused the county tax office to release public notice of the delinquent taxes,


                                                   2
           Case 1:20-cv-05584-LLS Document 9 Filed 07/26/21 Page 3 of 5




and the publication resulted in Plaintiffs being harassed by “mortgage gurus and house flippers”

looking to benefit from Plaintiffs’ misfortune. Plaintiffs alleged that these inquiries caused them

a great deal of stress and mental anguish.

       By order dated December 9, 2020, the Court found the following: although Plaintiffs

invoked the Court’s federal court jurisdiction, they failed to allege any facts suggesting that they

could assert a federal claim; the bankruptcy court had subject matter jurisdiction over the claims

that Plaintiffs asserted under 28 U.S.C. § 1334, and because Plaintiffs had a pending action in the

bankruptcy court, this Court would not refer Plaintiff’s claims to that court; and the Court lacked

diversity jurisdiction over Plaintiffs’ claims because Plaintiffs are citizens of New York, and they

alleged that Defendants have offices in New York, and they did not allege damages in excess of

$75,000. Although the Court was doubtful that Plaintiffs could cure the deficiencies in their

complaint, in an abundance of caution, the Court granted Plaintiffs thirty days’ leave to replead

their claims.

                                          DISCUSSION

       The allegations in Plaintiffs’ amended complaint are essentially identical to those in their

original complaint, but Plaintiffs now assert that their claims arise under the Fair Debt Collection

Practices Act (FDCPA).

       Plaintiffs allege that their claims arise under 15 U.S.C. § 1692d, a provision of the

FDCPA. The FDCPA applies to consumer debt “arising out of . . . transaction[s]” that “are

primarily for personal, family, or household purposes.” 15 U.S.C. § 1692a(5); Polanco v. NCO

Portfolio Mgmt., Inc., 930 F. Supp. 2d 547, 551 (S.D.N.Y. 2013) (“[T]he FDCPA is triggered

when the obligation is a debt arising out of a consumer transaction”).

       In cases where the FDCPA applies, it prohibits deceptive and misleading practices by

“debt collectors.” 15 U.S.C. § 1692e. A debt collector is defined in § 1692a(6) as a person:


                                                 3
          Case 1:20-cv-05584-LLS Document 9 Filed 07/26/21 Page 4 of 5




(1) whose principal purpose is to collect debts; (2) who regularly collects debts owed to another;

or (3) who collects his own debts, using a name other than his own as if he were a debt collector.

See also Henson v. Santander Consumer USA, Inc., 137 S. Ct. 1718 (2017) (holding that entities

that regularly purchase debts originated by someone else and then seek to collect those debts for

their own account are not necessarily debt collectors subject to the FDCPA).

       Plaintiffs invoke section 1692d, which provides that “[a] debt collector may not engage in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” Conduct in violation of the statute includes, among

other examples and without limitation, using violence or the threat of violence or other criminal

means; using obscene or profane language, “the natural consequence of which is to abuse the

hearer or reader”; publishing a list of consumers who refuse to pay debts; or “[c]ausing a

telephone to ring or engaging any person in telephone conversation repeatedly or continuously

with the intent to annoy, abuse, or harass” the person called. 15 U.S.C. § 1692d.

       Here, Plaintiffs allege no facts suggesting that Defendants qualify as debt collectors

under the statute. See, e.g., Stone v. City of New York, No. 05-CV-2736, 2011 WL 13295270, at

*8 (E.D.N.Y. Sept. 2, 2011) (dismissing FDCPA claims against “City Defendants,” including the

NYPD, because plaintiff failed to demonstrate they were debt collectors under the statute); Longi

v. New York, No. 02-CV-5821, 2006 WL 8441210, at *18 n.18 (E.D.N.Y. June 26,

2006), aff'd, 363 F. App’x 57 (2d Cir. 2010) (holding that none of defendants, including Suffolk

County Police Department, was a debt collector within the meaning of the FDCPA).

       Even if Defendants qualified as debt collectors under the statute, Plaintiffs have failed to

allege any facts suggesting that Defendants took any action that violates the FDCPA. Instead,

Plaintiff alleges that Defendants “willfully (1) mismanage[d] mortgage contract, and (2) fail[ed]




                                                 4
            Case 1:20-cv-05584-LLS Document 9 Filed 07/26/21 Page 5 of 5




to meet bankruptcy court terms, and (3) . . . violate[d] consumer credit protection laws with

malicious intent.” (ECF No. 8 at 17.)

         Because Plaintiffs do not allege any facts suggesting that Defendants are debt collectors

who violated the FDCPA, the Court dismisses any claims Plaintiffs may be asserting under the

FDCPA for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiffs’ amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiffs another opportunity to amend.

                                           CONCLUSION

         Plaintiffs’ amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket.

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   5
